Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed on 07/27/2020 claims benefit to Provisional Application 62888794, filed on 08/19/2019
Status of the Claims

Claims 1-22 are examined herein.

Claim Objections 

-Claim 1 (ii), line 3, says “forma”, for examination purpose this is going to be considered as “form a”.

-Claim 21, last 2 words read “detergent octylthioglycoside (OTG)”, for examination purpose this is going to be considered as “detergent is octylthioglycoside (OTG)”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 14-19 are rejected under 35 U.S.C 103 as being unpatentable over Shi et al “Protein extraction from formalin-fixed, paraffin-embedded tissue sections: quality evaluation by mass spectrometry”. Journal of Histochemistry & Cytochemistry. 54(6): 739-743, 2006 in view of Shimada et al, US 2016/0252522 A1.

With respect to claim 1, Shi et al. teaches five FFPE tissue sections (10 um each) were deparaffinized by adding 1 ml Octane (Sigma), vortexing for 10 sec, followed by adding 0.075 ml methanol and vortexing again (Shi et al. page 740, col. 2, paragraph 3, lines 3-6).

Shi et al. teaches fifty ml of 20 mM Tris-HCl buffer (pH 7 or 9) containing 2% SDS was then added to the dewaxed FFPE tissues sections, followed by heating at 1000C on a heat block (VWR Scientific Products; West Chester, PA) for 20 min, then incubation at 60 °C in an incubator (Robbins Scientific; Sunnyvale, CA) for 2 hr (Shi et al. page 741, col. 1, paragraph 1, lines 2-7).

Shi et al. teaches various methods for measuring protein yields including SDS-PAGE and Western blotting (page 741, first column) and nano-reverse-phase liquid chromatography (RPLC) as well as capillary isoelectric focusing (Page 741, second column).  Shi also teaches further studies will be necessary to analyze the various factors that influence the efficiency of protein extraction from FFPE tissues. Such studies may have value not only in establishing better protocols for protein extraction, but also for understanding the mechanism of the heat-induced AR technique as applied to IHC (Shi et al. page 743, col. 2, paragraph 1, lines 1-7).

Shi et al. teaches FFPE, deparaffinizing and decrosslinking in a buffer solution (pH 9) at 60°C. Shi also teaches proteins were dialyzed overnight, denatured, digested, lyophilized and stored, followed by analysis of eluted peptide using LTQ mass spec.  Page 741, second column, first full paragraph thru page 742, first column.

Shi et al. differs from the instant invention in failing to teach at least 6 hours of incubation time, homogenizing the decrosslinked portion, fractionating and LCMS analysis. 

Shimada et al. teaches a method for preparing peptide fragments by site selectively proteolyzing a
protein, such as an antibody, using a protease, and a kit for preparing peptide fragments to be used therein. Shimada also teaches a method for analyzing peptide fragments by mass spectrometry or the like to detect or quantitate a protein.  See paragraph [0001]. Shimada teaches preparing peptide fragments according to one embodiment of Fig. 3, fine particles (beads) may be provided in a state where a protease (trypsin) is immobilized on the surface thereof.  A spin column 132 includes an inner container 135 and an outer container 136, and they are structured so as to be detachably attached to each other. When a peptide fragments are prepared using such a spin column, a sample containing a substrate protein is first placed in the inner container 135 of the spin column to bring the sample into contact with the porous membrane. If necessary, the container may be shaken to bring the sample into uniform contact with the porous membrane (See paragraphs 73 and 74, lines 1-14 and 1-9, respectively). 

Shimada et al. teaches more reliably separating the peptide fragments to improve the accuracy of analysis, the sample may be separated and concentrated by liquid chromatography (LC), solid phase extraction (SPE), or the like before subjected to mass spectrometry. When the sample is separated by LC, LC/MS including LC prior to mass spectrometry may be used so that an eluate from LC is directly ionized and subjected to mass spectrometry. The sample may be analyzed by LC/MS/MS or LC/MS. that is a combination of LC and tandem mass spectrometry. The eluate from LC may be once fractionated before subjected to mass spectrometry. A column for LC or a carrier for SPE is not particularly limited and may be appropriately selected ( paragraph 84, lines 1-13).

Shimada et al. teaches homogenizing, fractionating and LCMS.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement Simada’s homogenizing, fractionating and LCMS step into FFPE protein analysis assay of Shi because fractionating results in more reliable and accurate analysis per Simada’s teaching and  digestion of proteins using Simadas’s trypsin (that needs porous material and beads) prior to MS analysis contributes to improvement of protein analysis for highly sensitive MS technique per Shi’s teaching. A person of ordinary skill in the art reasonably would have expected success because both, Shi, and Shimada are directed to protein analysis. 

While the prior art is silent with respect to decrosslinking the deparaffinized sample by incubating the sample for at least 6 hours, Shi does  teach incubating the deparaffinized sample for 2 hours at 600C and further teaches  additional studies of heat-retrieved protein will be necessary to analyze various factors that influence the efficiency of protein extraction from FFPE tissues (i.e. optimization). Thus, it would have been obvious for one of ordinary skill in the art to optimize the temperature and incubation time in order to maximize protein yield. Absent evidence of criticality for the precise incubation time of 6 hours, one skilled in art would have found it obvious to arrive at the claimed invention by optimizing incubation time as taught by the prior art to achieve a desired sensitivity and/or specificity, given that such time is recognized in the art to be result-effective variable. In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to find the optimal incubation time prior to the effective filing date of the claimed invention. 

With respect to claim 2, as taught above, Shi’s assay uses methanol, See page 740, second column.

With respect to claim 3, Shi’s assay has a pH of 9 (i.e. approximately 9.5). See page 740, second column.

With respect to claim 4 and 5, as discussed above in claim 1, Shia’s assay teaches 2 hours of incubation and it would have been obvious to one having ordinary skill in the art to find the optimal incubation time prior to the effective filing date of the claimed invention. See page 741, first column.

With respect to claim 6, Shi’s assay performs the decrosslinking at 60 °C. See page 741, first column.

With respect to claim 7 and 8, Shi teaches the use of buffer solution containing 20 mM Tris-HCl. See page 741, first column.

With respect to claim 9 and 10, as discussed above in claim 1, Shi in view of Shimada assay teach homogenizing inner container of the spin column and a container that can be shaken to bring the sample into uniform contact with the porous membrane. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement Shimada’s closed homogenizing inner container that can be shaken to bring samples into uniform contact with the porous membrane because fractionating results in more reliable and accurate analysis per Shimada’s teaching and digestion of proteins using Shimadas’s trypsin (that needs porous material and beads) prior to MS analysis contributes to improvement of protein analysis for highly sensitive MS technique per Shi’s teaching. A person of ordinary skill in the art reasonably would have expected success because both, Shi, and Shimada are directed to protein analysis.

With respect to claim 14 -18, Shi et al. teaches parallel study using human tissue from a resected renal carcinoma was performed to test and verify this optimal protocol (page 741, col. 1, paragraph 1, lines 17-19) as well as the importance of having optimal FFPE protein extraction protocol in view of a large number of archival FFPE tissue banks that forms invaluable resources of tissue samples for translational studies of cancer and other diseases (page 739, col. 1, paragraph 1, lines 17-19).

Shi et al. teaches tissue biopsy and tumor biopsy but the teaching differs from the instant invention in failing to teach that the antibody being studies is a biological drug or a monoclonal antibody, specifically those antibodies of claim 16.  

Shimada et al. teaches in an aspect of the present invention, an antibody is particularly preferably used as the substrate protein that can site-specifically bind into the pores of the porous body. Although the type of the antibody is not particularly limited, a monoclonal antibody is preferred. Examples of the monoclonal antibody include: human antibodies such as panitumumab (Vectibix), ofatumumab (Arzerra), golimumab (Simponi), and ipilimumab (Yervoy); humanized antibodies such as tocilizumab (Actemra), trastuzumab (Herceptin), bevacizumab (Avastin), omalizumab (Xolair), mepolizumab (Bosatria), gemtuzumab ozogamicin (Mylotarg), palivizumab (Synagis ), ranibizumab (Lucentis), certolizumab (Cimzia), ocrelizumab, mogamulizumab (Poteligeo ), and eculizumab (Soliris ); and chimeric antibodies such as rituximab (Rituxan), cetuximab (Erbitux), infliximab (Remicade ), and basiliximab (Simulect ). These antibodies are used as antibody drugs (molecularly-targeted drugs), and the concentrations of the antibodies in blood need to be quantitated in clinical trials or the like. (Shimada et al. page 2, col. 2, paragraph 34, lines 1-18 and page 3, col 1, paragraph 34, lines 1-4).

Shimada et al. additionally teaches biological drug, monoclonal antibody and the specific antibodies of the instant invention.


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shi’s and Shimada’s teaching and apply the isolation and detection of monoclonal biological drugs in FFPE tumor biopsy because this monoclonal antibody drugs have been used as molecularly targeted therapy and could modulate the function of a protein or other cellular component linked to a particular disorder at the site of interest, including tissue or tumor biopsy. Furthermore It would have been obvious to use the method taught by Shi as modified by Shimada to study these antibodies because they are well known therapeutics and Shimada specifically teaches measurement of the concentration of an antibody in blood has become essential in clinical trials for antibody drugs since it was found that, in clinical trials performed to expand the application of trastuzumab (trade name: Herceptin) to gastric cancer, there were significant differences in the concentration of trastuzumab in blood and overall survival. For example, identification of an antibody drug or quantitation of the concentration of an antibody drug in blood is required also in quality control, such as pharmacokinetic determination, confirmation of identity with original drugs in clinical trials for generic drugs. Shimada paragraph [0002].  A person of ordinary skill in the art reasonably would have expected success because both, Shi, and Shimada are directed to protein analysis. 


With respect to claim 19, Shi also differs from the instant invention in failing to teach the additional steps as claimed.

i) Shimada et al. teaches the quantitative mixing ration between the porous body having the substrate protein and the fine particles (i.e. protease) may be set so that the amount of the protease becomes appropriate for the amount of the substrate protein (Shimada et al. page 5, paragraph 69, lines 1-6). Furthermore, it goes on to say the ratio of substrate protein:protease is preferably about 30: 1 to 3 :1, more preferably about 15:1 to 4: 1, further preferably about 10:1 to 5:1 (Shimada et al. page 5, col. 2, lines 1-4).

ii) Shimada et al. teaches the porous body 20 preferably used in an aspect of the present invention is one in which a linker molecule 21 that can site-specifically interact with the substrate protein 25 is immobilized in the pores 29 thereof (Shimada et al. page 3, paragraph 39, lines 1-4).

iii) Shimada et al. teaches in general, when an antibody in a biological sample such as blood is subjected to selective protease digestion, the protease digestion needs to be performed after the sample is first mixed with particles having Protein G or the like immobilized thereon to immobilize the antibody to the particles, impurities are removed, and then the antibody is eluted from the particles (Shimada et al. page 5, paragraph 70, lines 1-7).

v) Shimada et al. teaches the fine particles 10 are used for the purpose of immobilizing the protease 15 on the surface thereof to control the accessibility of the protease to the substrate protein 25 immobilized in the pores 29 of the porous body 20. Therefore, the average particle diameter D1 of the fine particles 10 is preferably larger than the average pore diameter D2 of the porous body (Shimada et al. page 4, paragraph 56, lines 1-7).

vi) Shimada et al. teaches in an aspect of the present invention, the condition of the protease proteolysis are not particularly limited, and conditions similar to those of general protease digestion can be appropriately adopted. For example, the protease proteolysis is preferably performed by incubation in a buffer solution having a pH adjusted to about the optimum pH value of the protease at a temperature of usually about 37° C. for about 4 hours to 20 hours (Shimada et al. page 5, paragraph 68, lines 1-8).

Vii) Shimada et al. teaches a sample containing the peptide fragments obtained above can be analyzed by chromatography or mass spectrometry (Shimada et al. page 6, paragraph 81, lines 1-2).

As discussed above in claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the assay of Shi by adding the trypsin digestion steps taught by Shimada in the analysis of FFPE protein analysis because Shi teaches digestion of proteins using trypsin (that needs porous material and beads) prior to MS analysis contributes to improvement of protein analysis for highly sensitive MS technique and Shimada teaches the advantage of using beads to attach protease (i.e. trypsin) is sterically stable and autolysis is less likely to occur. A person of ordinary skill in the art reasonably would have expected success because both, Shi, and Shimada are directed to protein analysis. 

Furthermore, none of the arts teach at least incubation. Shi’s assay teaches incubation at 50 ° C but Shimada teaches the incubation conditions are not particularly limited. Furthermore, In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to find the optimal incubation temperature prior to the effective filing date of the claimed invention. 


Claims 11-13 and 20-22 are rejected under 35 U.S.C 103 as being unpatentable over Shi et al (“Protein extraction from formalin-fixed, paraffin-embedded tissue sections: quality evaluation by mass spectrometry”, Journal of Histochemistry & Cytochemistry. 54(6): 739-743, 2006) in view of Shimada et al (US 2016/0252522 A1) and further in view of Azimzadeh et al. (“Formalin-Fixed Paraffin-Embedded (FFPE) Proteome Analysis Using Gel-Free and Gel-Based Proteomics” Journal of Proteome research, 9, 4710–4720, 2010) and Tsuchiya et al. (“Use of n-Octyl-β-D-Thioglucoside, a New Nonionic Detergent, for Solubilization and Reconstitution of Membrane Proteins” J.Biochem, 96, 1593-1597, 1984).

With respect to claims 11-13, Shi differs from the instant invention in failing to teach homogenization buffer containing 0.5 to 1.5 weight percent neutral detergent. Shimada et al. teaches if necessary, a solution, such as a buffer, may further be added for the purpose of, for example, optimizing the conditions of protease proteolysis. The substrate protein immobilized on the porous membrane 120 in the inner container is proteolyzed by the protease immobilized on the surface of the fine particles 110. As described above, the conditions of protease proteolysis can be appropriately set (Shimada et al. page 6, paragraph 77, lines 1-7).

Azimzadeh et al. teaches a mixture of nonionic detergent (1% -octylglucoside) together with 2% SDS resulted in optimal protein release from FFPE sections (page 4713, col. 2, paragraph 3, lines 1-5). Azimzadeh et al. teaches a similar nonionic detergent for FFPE study but differs from the instant claim but fails to teach the use of OTG.

Tsuchiya et al. teaches the solubilizing power of octylthioglucoside (OTG) was equivalent to that of n-octyl-P-o-glucopyranoside (octylglucoside). Octylthioglucoside is more stable than octylglucoside. Furthermore, the former is synthesized with high yield at low cost whereas the latter is very expensive. Thus,  Tsuchiya concludes that octylthioglucose is superior to octylglucoside (Tsuchiya et al. page 1593, abstract). 

It would have been obvious to a person of ordinary skill in the art before the effect filing date of the claimed invention to use the 1% OTG in the homogenization buffer of Shi et al. per the teaching of Azimzadeh et al. in view of Tsuchiya et al. because Tsuchiya teaches OTG is superior detergent. A person of ordinary skill in the art reasonably would have expected success because both, Azimzadeh and Shi are directed to FFPE. 

With respect to claims 20-22, Azimzadeh et al. teaches a mixture of nonionic detergent (1% -octylglucoside) together with 2%SDS resulted in optimal protein release from FFPE sections (page 4713, col. 2, paragraph 3, lines 1-5). Azimzadeh et al. teaches a similar nonionic detergent for FFPE study but differs from the instant claim but fails to teach the use of OTG.

Tsuchiya et al. teaches the solubilizing power of octylthioglucoside (OTG) was equivalent to that of n-octyl-P-o-glucopyranoside (octylglucoside). Octylthioglucoside is more stable than octylglucoside. Furthermore, the former is synthesized with high yield at low cost whereas the latter is very expensive. Thus, Tsuchiya concludes that octylthioglucose is superior to octylglucoside (Tsuchiya et al. page 1593, abstract). 

It would have been obvious to a person of ordinary skill in the art before the effect filing date of the claimed invention to add a neutral detergent (OTG) to the method of claim 19 dilution buffer of Shi et al. in view of Shimada et. al and in further view of Azimzadeh et al. and Tsuchiya et al. because OTG is superior detergent. A person of ordinary skill in the art reasonably would have expected success because all four arts are directed to using optimized use of buffer/detergent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTIFANOS HAILU whose telephone number is (571)272-0670. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTIFANOS HAILU/Examiner, Art Unit 1677                                                                                                                                                                                                        


/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        November 1, 2022